United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-3119
                                 ___________

Jerry Alexander,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Arkansas.
Harsco Corporation, also known as     *
Heckett Multiserve, also known as     * [UNPUBLISHED]
Heckett Slag Products,                *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: August 4, 2005
                               Filed: August 10, 2005
                                ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Jerry Alexander appeals the district court’s1 adverse grant of summary
judgment in his Age Discrimination in Employment (ADEA) and Americans with
Disabilities Act (ADA) lawsuit. Alexander sued Harsco Corporation (Harsco) after
he was terminated as part of a reduction in force. Having carefully reviewed the
record, see Evers v. Alliant Techsystems, Inc., 241 F.3d 948, 953 (8th Cir. 2001)


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
(standard of review), we agree with the district court’s thorough analysis of
Alexander’s ADEA and ADA claims. We also find no abuse of discretion in the
district court’s decision to grant Harsco’s motion to strike Brenda Hitt’s affidavit.
See Yates v. Rexton, Inc., 267 F.3d 793, 802 (8th Cir. 2001) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-